DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 8/5/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20170249963 (“Oyanagi et al.”). 

With regards to Claims 1 and 2, Oyanagi et al. teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder (Abstract).  Oyanagi et al. teaches that in an environment of a temperature of 23°C, a relative humidity of 10%, and applying a tension of 1.0 N in a longitudinal direction of the magnetic tape, an AlFeSil abrasion value on the magnetic layer surface was measured to be greater than or equal to 30 µm ([0010] and [0305]-[0308]).  Oyanagi et al. further teaches examples of a rate of change in AlFeSil abrasion value (ratio of after repeated running to initial abrasion width) measured on a surface of the magnetic layer to be 0.91-0.94, which demonstrates good abrasiveness during initial running and repeated running ([0305]-[0308], [0314], [0316], and Table 2).  
While Oyanagi et al. does not explicitly teach AlFeSil abrasion values 1 and 2 measured in specific environmental conditions and parameters as claimed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have Oyanagi et al.’s AlFeSil abrasion value 2/an AlFeSil abrasion value 1 be 0.7 or more and 1.0 or less in order to achieve desirable electromagnetic characteristics, absence of evidence to the contrary ([0309] and Table 2).  Moreover, a ratio of 1.0 would have an AlFeSil abrasion values before and after storage be the same, which would indicate that the abrasivity of the magnetic recording tape is maintained/kept constant and will provide a magnetic tape with high durability [0314].  

	With regards to Claims 3 and 4, Oyanagi et al. teaches the magnetic layer further includes one or more non-magnetic powders, including alumina powder ([0149]-[0150]). 

With regards to Claim 5, Oyanagi et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer ([0161]-[0162]). 

With regards to Claim 6, Oyanagi et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer ([0171]-[0172]). 

With regards to Claim 7, Oyanagi et al. teaches a 3.00 to 4.50 µm thick non-magnetic support, a 0.10-0.50 µm thick non-magnetic layer, and a 20-90 nm thick magnetic layer, which will then have a tape thickness of 3.12 to 5.09 µm ([0168]-[0170]).  

With regards to Claim 9, the Examiner notes that the limitation “magnetic tape cartridge” is a preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, since Oyanagi et al. discloses a magnetic tape, they necessarily disclose the nominally claimed ‘tape cartridge’.

With regards to Claims 10 and 11, please see rejected Claims 2 and 7 above. 

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110229739 (“Jensen et al.”) in view of Standard ECMA-319 (“EMCA-319”).
With regards to Claims 1, 2, 9, and 10, Jensen et al. teaches a magnetic tape cartridge comprising a magnetic recording medium, such as a magnetic tape.  The magnetic medium/tape comprises a non-magnetic support (12) and a magnetic layer (16) including a ferromagnetic powder (Fig. 1, [0002], [0021], [0043], and [0092]).  
Jensen et al. teaches its magnetic recording medium maintains substantially constant abrasivity beyond its 100 pass test with respect to industry standard EMCA-319.  A magnetic recording medium that maintains an abrasivity beyond the limited 100 pass test also exhibit improved durability over an extended life ([0085]-[0087] and [0094]).  Some examples of Jensen et al.’s rate of change in AlFeSil abrasion value are within the range of 0.7 or more and 1.0 or less (Tables 4, 5, and 10). 
As mentioned above, Jensen et al. teaches that its abrasivity test is performed under the EMCA-319 industry standard and uses high density recording applications/heads [0094].  According to the EMCA-319 standard, the cartridge and tape testing environment and storage conditions are:

    PNG
    media_image1.png
    631
    713
    media_image1.png
    Greyscale

(Page 21 in the provided document).  While Jensen et al. does not explicitly teach every claimed testing parameter when measuring the AlFeSil abrasion values 1 and 2, the EMCA-319 standard is substantially the same environmental testing conditions as claimed by Applicant.  
In light of the teachings above by both Jensen et al. and EMCA-319, it would have been obvious to one of ordinary skill in the art that a rate of change in AlFeSil abrasion value measured on a surface of the magnetic layer before and after storage of the magnetic tape in an environment of a temperature 23°C and a relative humidity of 50%, an AlFeSil abrasion value 2/an AlFeSil abrasion value 1 is 0.7-1.0 in Jensen et al.’s magnetic tape in order to achieve a magnetic tape exhibit improved durability over its extended service life [0086].  

With regards to Claims 3 and 4, Jensen et al. teaches the magnetic layer further includes one or more non-magnetic powders, including alumina powder [0059]. 

With regards to Claim 5, Jensen et al. teaches a non-magnetic layer (14) including a non-magnetic powder between the non-magnetic support and the magnetic layer (Fig. 1 and [0027]). 

With regards to Claim 6, Jensen et al. teaches a back coating layer (18) including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer (Fig. 1 and [0024]). 

With regards to Claims 7 and 11, Jensen et al. teaches approximately 4500-5500 nm thick non-magnetic support, approximately 710-815 nm thick non-magnetic layer, and approximately 75-125 nm thick magnetic layer, which will then have a tape thickness of approximately 5285-6440 nm ([0010] and [0078]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable US Pub. No. 20170249963 (“Oyanagi et al.”) as applied to Claim 1 or 9 above, and further in view of US Pub. No. 20200035262 (“Kasada”).
Oyanagi et al. does not teach its magnetic tape having a vertical squareness ratio of 0.60 or more. 
However, Kasada teaches a magnetic tape having a vertical squareness ratio preferably 0.60 to 1.00 and more preferably 0.65 to 1.00 ([0197]-[0198]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Oyanagi et al.’s magnetic tape have a vertical squareness ratio of 0.60 or more to achieve desirable properties, such as a magnetic tape with a high signal-to-noise-ratio (SNR). 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110229739 (“Jensen et al.”) as applied to Claim 1 or 9 above, and further in view of US Pub. No. 20200035262 (“Kasada”).
While Jensen et al. teaches a squareness ratio that is greater than 0.60 (Table 1), Jensen et al. does not specifically teach it to be a vertical squareness ratio.  
However, Kasada teaches a magnetic tape having a vertical squareness ratio preferably 0.60 to 1.00 and more preferably 0.65 to 1.00 ([0197]-[0198]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Jensen et al.’s magnetic tape have a vertical squareness ratio of 0.60 or more in order to achieve desirable properties, such as a magnetic tape with a high signal-to-noise-ratio (SNR). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
US Pub. No. 20070254190 (“Brodd et al.”) discloses a magnetic recording tape comprising a magnetic layer having a less than 50% drop in abrasivity following a long length durability (LLD) cycling ([0052], [0126], and Table 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785